     Case: 4:20-cv-00030-DMB-JMV Doc #: 114 Filed: 08/13/21 1 of 2 PageID #: 664


                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

DARRAN LANG, et al.                                                                   PLAINTIFFS

V.                                                                      NO. 4:20-CV-30-DMB-RP

NATHAN “BURL” CAIN, et al.                                                          DEFENDANTS


                                              ORDER

       On July 9, 2020, the plaintiffs, all prisoners at the Mississippi State Penitentiary at

Parchman, Mississippi, filed an amended complaint against numerous prison officials and

Centurion of Mississippi, LLC. Doc. #6. In the complaint, the plaintiffs assert constitutional

claims arising from allegedly “abhorrent conditions, abuse and constant violence, inadequate

health care and mental health care, and overuse of isolation.” Id. at 3. The plaintiffs seek

injunctive and declaratory relief related to the alleged constitutional violations. Id. at 42.

       On August 3, 2021, Centurion filed a motion to dismiss for lack of subject matter

jurisdiction. Doc. #112. Centurion argues jurisdiction is lacking because it “is no longer the

contract healthcare provider for the Mississippi Department of Corrections (‘MDOC’) and, as a

result, the claims against it are moot.” Id. at 1. In its memorandum, Centurion represents that it

“has conferred with counsel for the represented plaintiffs and all other defendants and they do not

oppose Centurion’s motion to dismiss as it relates to claims for declaratory and injunctive relief,

which are the only claims currently pending against Centurion.” Doc. #113 at 1.

       Because of certain outstanding issues regarding the representation of some of the plaintiffs

in this case, the Court is concerned about the ability of the plaintiffs’ attorneys to consent to

Centurion’s dismissal. But a court may dismiss a claim for lack of jurisdiction without notice

when “it is unmistakably clear that the court lacks jurisdiction.” Catzin v. Thank You & Good

Luck Corp., 899 F.3d 77, 82–83 (2d Cir. 2018).            Because the Court concludes that it is
     Case: 4:20-cv-00030-DMB-JMV Doc #: 114 Filed: 08/13/21 2 of 2 PageID #: 665


unmistakably clear that it lacks jurisdiction over the claims against Centurion set forth in the

amended complaint, Centurion’s motion to dismiss may be granted on its merits without affording

the plaintiffs an opportunity to respond.

         A plaintiff must have Article III standing to assert a claim for injunctive or declaratory

relief. Armstrong v. Turner Indus., Inc., 141 F.3d 554, 563 (5th Cir. 1998). “The familiar

elements of standing are (1) an injury in fact that (2) is fairly traceable to the challenged conduct

of the defendant and (3) is likely to be redressed by a favorable judicial decision.” Cameron Cnty.

Hous. Auth. v. City of Port Isabel, 997 F.3d 619, 622 (5th Cir. 2021). To satisfy the standing

requirement, a plaintiff seeking injunctive or declaratory relief must show “a likelihood of future

violations of their rights by the defendant, not simply future effects from past violations.”

Armstrong, 141 F.3d at 563.

         Here, Centurion has submitted evidence that it no longer operates as the medical provider

at Parchman. Doc. #112-1. Because there is no dispute that Centurion no longer operates at

Parchman, there is simply no likelihood of a future violation. Accordingly, the plaintiffs lack

standing with respect to their equitable claims against Centurion. Dismissal for lack of subject

matter jurisdiction is therefore required. See HSBC Bank USA, N.A. as Tr. for Merrill Lynch

Mortg. Loan v. Crum, 907 F.3d 199, 202 (5th Cir. 2018) (“Standing is a component of subject

matter jurisdiction.”). So, Centurion’s motion to dismiss [112] is GRANTED. Centurion is

DISMISSED without prejudice.1

         SO ORDERED, this 13th day of August, 2021.

                                                                 /s/Debra M. Brown
                                                                 UNITED STATES DISTRICT JUDGE




1
  Such dismissal, of course, is without prejudice to the plaintiffs seeking to amend their complaint to assert claims for
damages against Centurion.
                                                           2
